DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims submitted on 27 JANUARY 2020 are considered for examination.  Current pending claim are Claims 1-20 and are considered on the merits below. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8, 11 are 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, 14, 15 and 17 of copending Application No. 16/773,839 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant invention and the ‘839 reference application are both directed to a device, with a sensor chip with a set of sensor elements configured to sense an analyte; a fluid chamber in fluid communication with a sensor chip/element and a sealing member.  While the ‘839 reference is more specifically claimed, reciting electrodes, it would be obvious to one having ordinary skill in the art to interpret the sensing elements to be electrodes as they are known in the art to be used for sensing analytes such as in FET or ChemFETs devices.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 10, there is reference to ‘wherein each pair of the separated fluid chambers’, but the Examiner is unclear as where or what the ‘each pair’ is referring to.  In Claim 9, which Claim 10 depends from claims that ‘the at least one fluid chamber comprises a separate fluid chamber for each the plurality of sensor’.  Clarification is requested in regards to what is considered to be ‘the pair’ is if only a separate fluid chamber is claimed.  
Dependent claim follows the same reasoning.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the single fluid chamber".  There is insufficient antecedent basis for this limitation in the claim.  Does Applicant mean ‘the fluid chamber’?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOFFMAN, WO 2017/041056 A1.
Applicant’s invention is drawn towards a device. 
Regarding Claim 1
Additional Disclosures Included are: Claim 2: wherein the device of claim 1, wherein the set of sensor elements of each of the plurality of sensor chips comprise a silicon sensor, Figure 1A, [000365], substrate 10 is composed of silicon.; Claim 3: wherein the device of claim 2, wherein the set of sensor elements of each of the plurality of sensor chips comprise a plurality of silicon sensors, Figure 1A, multiple FETs are on substrate, [00020, 00307], Figure 16, [00669].; Claim 4: wherein the device of claim 3, wherein a sensor element of each set of sensor elements comprises a source, a drain, and at least one nanowire in electrical communication with the source and the drain, Figure 1A and 16, [00020], FET has a base 10 including gate dielectric 210/source 202/drain204/gate 208, [00307, 00669].; Claim 5: wherein the device of claim 1, wherein: a first set of sensor elements of a first sensor chip of the plurality of sensor chips is functionalized to detect a first analyte; and a second set of sensor elements of a second sensor chip of the plurality of sensor chips is functionalized to detect a second analyte different than the first analyte, abstract, [00020], ChemFETs are designed to detect various types of analytes by modification  of current flowing between source and drain.; Claim 6: wherein the device of claim 1, wherein the at least one fluid chamber comprises: a first fluid chamber in fluid communication with at least a first sensor chip of the plurality of sensor chips, wherein the sealing member is between the first fluid chamber and at least the first sensor chip; and a second fluid chamber in fluid communication with at least a second sensor chip of the plurality of sensor chips, comprising a second sealing member between the second fluid chamber and at least the second sensor chip, Figure 38B, [00685], movable seal 90 can be moved up to initiate flow of fluid over the IC, when new reagents must be brought to the ChemFETs.; Claim 7: wherein the device of claim 6, further comprising a fluid connector between the first fluid chamber and the second fluid chamber, Figure 38, [00685], movable seal 90 can be moved up to initiate flow of fluid over the IC and creates fluid channel Claim 8: wherein the device of claim 7, wherein the fluid connector is a tube that fluidly connects the first fluid chamber to the second fluid chamber, Figure 38B, movable seal 90 from channels that connect a reservoir source to chamber, [000292].; Claim 9: wherein the device of claim 1, wherein: the at least one fluid chamber comprises a separate fluid chamber for each of the plurality of sensor chips; and the sealing member comprises a separate sealing member between each separate fluid chamber and associated sensor chip of the plurality of sensor chips, Figure 38B, movable seal 90 can be move over each IC to be a separate sealing member between each chamber 38, [00685].; Claim 10: wherein the device of claim 9, wherein each pair of the separate fluid chambers comprise a fluid connector between the pair of separate fluid chambers, Figure 38B, [000292].; Claim 11: wherein the device of claim 10, wherein the fluid connector is a tube that fluidly connects the pair of separate fluid chambers, [000292, 00658], Figure 38B.; Claim 12: wherein the device of claim 1, wherein: the plurality of sensor chips are arranged side-by-side, such that each sensor chip comprises an interchip seam between the sensor chip and at least one neighboring sensor chip, Figure 16 and 38B, [00669]; and the at least one fluid chamber comprises a single fluid chamber in fluid communication with all of the plurality of sensor chips, and the sealing member is between the single fluid chamber and the plurality of sensor chips, such that the sealing member is sealed over the interchip seams between the plurality of sensor chips, Figure 16 and 38B, [00685].; Claim 13: wherein the device of claim 1, wherein the plurality of sensor chips are integrated onto a single substrate, Figure 16, [00669].; Claim 15: wherein the device of claim 1, wherein the fluid chamber comprises an input and an output, Figure 38B, when movable seal 90 is raised, it creates an input and output above the chamber, [00685].; and Claim 16: wherein the device of claim 15, wherein: the input comprises an input channel in fluid communication with the fluid chamber; and the output 
Applicant’s invention is drawn towards a method, a method sensing at least one analyte. 
Regarding Claim 17, the reference HOFFMAN discloses a method of sensing at least one analyte, [00034], comprising: introducing a fluid sample into at least one fluid chamber comprising an inner portion proximate to, and in fluid communication with, at least one of a plurality of sensor chips, [00685], each sensor chip comprising a set of sensor elements, Figure 1A, 16, ChemFETs, abstract, [00020], FET has a base 10 including gate dielectric 210/source 202/drain204/gate 208, wherein: each sensor element of the set of sensor elements is configured to sense an analyte, [00020], Figure 1A, 16, FET is used for sensing; and a sealing member is disposed between the at least one fluid chamber and the at least one of the plurality of sensor chips, Figure 38B, [00685], movable seal 90 can be moved up to initiate flow of fluid over the IC, when new reagents must be brought to the ChemFETs; electrically driving at least a first set of sensor elements of at least one of the plurality of sensor chips in fluid communication with the fluid sample, [00020]; and processing at least one electrical signal received from the first set of sensor elements to determine data indicative of whether the analyte is present in the fluid sample, [00032, 00033].
Additional Disclosures Included are: Claim 18: wherein the method of claim 17, wherein electrically driving the at least first set of sensor elements comprises applying an alternating current modulated on a direct current bias across at least one nanowire of a sensor element of the set of sensor elements, [00274, 00278, 00279, 00466].; Claim 19: wherein the method of claim 18, wherein the at least one nanowire comprises a set of surface binding sites configured to bind to one or more charged molecules in the fluid sample, such that the sensor element is configured to operate as a field effect transistor, [00237, 00241, 00251, 00288].; and Claim 20: wherein the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over HOFFMAN, WO 2017/041056 A1 and further in view of LOWE, US Publication No. 2011/0053289 A1. 
Regarding Claim 14, the reference HOFFMAN discloses the claimed invention, but is silent in regards to the sealing member is an o-ring. 
The LOWE reference discloses a sealing member to be an o-ring between the edge of a fluid chamber and a sensing element, Figure 30-34, [0007, 0516], o-ring 3504 is between substrate 502 and reservoir 507.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the HOFFMAN reference to have the sealing member be an o-ring as taught by LOWE to provide an air tight sea to prevent loss of liquid or gas, [0519], and to ensure that liquid used to detect an analyte remains in the desired location.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797